          Case 1:20-cv-00731-NONE-JLT Document 40 Filed 07/23/21 Page 1 of 9


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   RONNIE E. HOWELL,                                )   Case No.: 1:20-cv-00731-NONE-JLT (HC)
                                                      )
12                  Petitioner,                       )   FINDINGS AND RECOMMENDATION TO
                                                      )   DENY PETITION FOR WRIT OF HABEAS
13           v.                                       )   CORPUS
                                                      )
14   JASON BLACK, Executive Director of
                                                      )   [THIRTY-DAY OBJECTION DEADLINE]
     Atascadero State Hospital,
15                                                    )
                                                      )
16                  Respondent.                       )

17           Petitioner is currently committed to the Atascadero State Hospital for a maximum of nine
18   years. He filed the instant habeas petition challenging the judgment. As discussed below, the Court
19   finds Petitioner’s claim to be without merit and recommends the petition be DENIED.
20   I.      PROCEDURAL HISTORY
21           Petitioner was found not guilty by reason of insanity to one count of carjacking. People v.
22   Howell, No. F075026, 2020 Cal. App. Unpub. LEXIS 159, at *1 (Jan. 9, 2020). Petitioner appealed to
23   the California Court of Appeal, Fifth Appellate District (“Fifth DCA”), contending that the trial court
24   improperly ordered he be committed to Atascadero State Hospital pursuant to Penal Code section
25   1601, subdivision (a). Id. The Fifth DCA affirmed the judgment. Id. at *10.
26           On October 15, 2020, Petitioner filed a second amended petition. (Doc. 19.) On December 18,
27   2020, Respondent filed a motion to dismiss due to Petitioner’s alleged failure to exhaust three of his
28   four claims for federal habeas relief by first presenting them to the state’s highest court. (Doc. 23.) The

                                                          1
         Case 1:20-cv-00731-NONE-JLT Document 40 Filed 07/23/21 Page 2 of 9


1    Court granted the motion to dismiss in part and provided Petitioner with the opportunity to elect to

2    withdraw his unexhausted claims and proceed only on his exhausted claim or seek a stay and abeyance

3    of the action so that he may exhaust his unexhausted claims in state court. (Doc. 32.) On May 6, 2021,

4    Petitioner filed a notice electing to dismiss his unexhausted claims and proceed only on his exhausted

5    claim. (Doc. 34.) On June 8, 2021, Respondent filed an answer. (Doc. 37.) Petitioner filed a traverse

6    on June 30, 2021. (Doc. 39.)

7    II.     FACTUAL BACKGROUND

8            The Court adopts the Statement of Facts in the Fifth DCA’s unpublished decision1:

9            STATEMENT OF THE FACTS

10           On May 10, 2016, the victim was in her car at the cell phone waiting area at the Fresno
             airport waiting for her husband to contact her to tell her to pick him up. Howell jumped
11
             into the backseat of her car, said he had a gun, and told her to drive. The victim started
12           to drive, then saw some officers and started driving toward them. Howell screamed,
             saying, "Don't stop, I'll shoot you and I'll kill you[.]" The victim stopped driving,
13           covered her head, and asked Howell not to shoot her. At about that time, officers pulled
             Howell from the back seat of the car. Howell repeatedly threatened to shoot the victim,
14
             but she never saw a weapon.
15
             STATEMENT OF THE CASE
16
             A complaint filed May 13, 2016, charged Howell with carjacking (§ 215, subd. (a)),
17           kidnapping (§ 207, subd. (a)), and criminal threats (§ 422). It was further alleged he had
18           suffered two prior strike convictions (§§ 667, 1170.12), two prior serious felony
             convictions (§ 667, subd. (a)(1)), and four prior prison terms (§ 667.5, subd. (b).) Before
19           Judge Don Penner, Howell entered a plea of not guilty and denied all enhancements and
             priors.
20
             On September 1, 2016, before Judge Brian Alvarez, Howell changed his not guilty plea
21
             to not guilty by reason of insanity (NGI). Judge Alvarez, pursuant to sections 1026 and
22           1026.2, appointed Dr. Paula J. Willis and Dr. Luis H. Velosa to examine Howell and
             investigate his mental status. Both Velosa and Willis presented reports concluding that,
23           at the time of the charged offenses, Howell was unable to distinguish right from wrong
             and was thus legally insane.
24
25           On September 14, 2016, Judge Kim Gaab ordered Dr. Stephen Pointkowski to evaluate
             Howell to determine if he was mentally competent to stand trial, pursuant to section
26
27
28   1
      The Fifth DCA’s summary of facts in its unpublished opinion is presumed correct. 28 U.S.C. §§ 2254(d)(2), (e)(1).
     Therefore, the Court will rely on the Fifth DCA’s summary of the facts. Moses v. Payne, 555 F.3d 742, 746 (9th Cir. 2009).

                                                                 2
     Case 1:20-cv-00731-NONE-JLT Document 40 Filed 07/23/21 Page 3 of 9


1       1368. Following many continuances, Howell was found competent to stand trial on
        October 28, 2016, and trial was set for December 8, 2016.
2
        On the first day of trial, December 8, 2016, the parties reached the following agreement
3
        before Judge Denise Whitehead: In exchange for Howell pleading no contest and NGI
4       to carjacking and submitting on the issue of his sanity on the doctors' reports, the
        prosecution would dismiss all other counts and all enhancements. Judge Whitehead
5       explained that in so doing, she would find Howell not guilty of carjacking by reason of
        insanity. Judge Whitehead then advised Howell as follows:
6
7       "What happens then is I refer [the doctors' reports] to what's called CONREP for a
        recommendation on placement, but because this is a strike, you would have to do a
8       minimum of 180 days at the state hospital before you could be considered for placement
        outside of the state hospital."
9
10      Judge Whitehead went on to explain that, irrespective of the 180-day minimum, Howell
        would likely remain in the state hospital for at least a year. Defense counsel added that
11      the "hospital usually wants one year before they recommend getting out." Howell was
        asked if he understood, and he stated he did.
12
        The parties then stipulated to the preliminary hearing transcript as the factual basis of
13
        the plea. Before accepting Howell's plea, Judge Whitehead asked Howell if he had read,
14      understood, and initialed the plea form, which, under "[o]ther possible consequences,"
        included the phrase "min 180 hospital." Howell stated he had and had no questions.
15
        Howell then pleaded no contest to the charge of kidnapping. Judge Whitehead found
16
        him guilty of carjacking, as charged, and granted the prosecution's motion to dismiss the
17      remaining charges and enhancements. Based on the doctors' reports admitted into
        evidence by stipulation, the trial court then found Howell legally insane at the time of
18      the carjacking, and thus found him NGI.
19      As provided under section 1026, Judge Whitehead then referred the matter to the
20      Department of State Hospital's (DSH) CONREP for a diagnostic evaluation and
        placement recommendation. CONREP's Community Program Director subsequently
21      filed a report, "[p]ursuant to ... the provisions of ...[s]ection 1026(b)" and, as ordered by
        the trial court, "reviewed and considered the complete available information regarding
22      the circumstances of the criminal offense," which it described as follows:
23
        "On or about 05/10/2016 Mr. Howell violated Penal Code Section 215(a) Carjacking,
24      Penal Code 207(a), Kidnapping, and Penal Code Section 422, Criminal Threats, when
        he jumped into a strangers vehicle and ordered the owner to "Drive I got a gun."
25
        Noting Howell had been found NGI, the report then quoted subdivision (a) of section
26
        1601, as follows:
27
        "'In the case of any person charged with and found ... not guilty by reason of insanity of
28      ... carjacking with a deadly or dangerous weapon ... or an act which poses a serious

                                                      3
       Case 1:20-cv-00731-NONE-JLT Document 40 Filed 07/23/21 Page 4 of 9


1           bodily harm to another person, outpatient status under this title shall not be available
            until that person has actually been confined in a state hospital or other facility for 180
2           days or more after having been committed under the provision of law specified in
            Section 1600.'"
3
4           The report concluded with CONREP's recommendation that Howell be committed to
            Atascadero State Hospital "'in accordance with the policies established by the
5           Department of Mental Health' (PC 1026(g))."
6
            At sentencing on January 17, 2017, Judge Jonathan Conklin orally committed Howell
7           to Atascadero State Hospital for a maximum of nine years, after noting that he had
            reviewed CONREP's placement recommendation report and found the recommendation
8           appropriate. In compliance with section 1026, a written order of commitment and other
            related documents were mailed to Atascadero State Hospital on February 3, 2017.
9
10   People v. Howell, 2020 Cal. App. Unpub. LEXIS 159, at *1-6.
11   III.   DISCUSSION
12          A.       Jurisdiction
13          Relief by way of a petition for writ of habeas corpus extends to a person in custody pursuant to
14   the judgment of a state court if the custody is in violation of the Constitution, laws, or treaties of the
15   United States. 28 U.S.C. § 2254(a); 28 U.S.C. § 2241(c)(3); Williams v. Taylor, 529 U.S. 362, 375 n.
16   7 (2000). Petitioner asserts that he suffered violations of his rights as guaranteed by the United States
17   Constitution. The challenged conviction arises out of the Fresno County Superior Court, which is
18   located within the jurisdiction of this court. 28 U.S.C. § 2254(a); 28 U.S.C.§ 2241(d).
19          On April 24, 1996, Congress enacted the Antiterrorism and Effective Death Penalty Act of
20   1996 (“AEDPA”), which applies to all petitions for writ of habeas corpus filed after its enactment.
21   Lindh v. Murphy, 521 U.S. 320 (1997) (holding the AEDPA only applicable to cases filed after
22   statute’s enactment). The instant petition was filed after the enactment of the AEDPA and is therefore
23   governed by its provisions.
24          B.       Legal Standard of Review
25          A petition for writ of habeas corpus under 28 U.S.C. § 2254(d) will not be granted unless the
26   petitioner can show that the state court’s adjudication of his claim: (1) resulted in a decision that was
27   contrary to, or involved an unreasonable application of, clearly established Federal law, as determined
28   by the Supreme Court of the United States; or (2) resulted in a decision that “was based on an

                                                           4
       Case 1:20-cv-00731-NONE-JLT Document 40 Filed 07/23/21 Page 5 of 9


1    unreasonable determination of the facts in light of the evidence presented in the State court

2    proceeding.” 28 U.S.C. § 2254(d); Lockyer v. Andrade, 538 U.S. 63, 70-71 (2003); Williams, 529

3    U.S. at 412-413.

4           A state court decision is “contrary to” clearly established federal law “if it applies a rule that

5    contradicts the governing law set forth in [the Supreme Court’s] cases, or “if it confronts a set of facts

6    that is materially indistinguishable from a [Supreme Court] decision but reaches a different result.”

7    Brown v. Payton, 544 U.S. 133, 141 (2005) (citing Williams, 529 U.S. at 405-406).

8           In Harrington v. Richter, 562 U.S. 86, 101 (2011), the U.S. Supreme Court explained that an

9    “unreasonable application” of federal law is an objective test that turns on “whether it is possible that

10   fairminded jurists could disagree” that the state court decision meets the standards set forth in the

11   AEDPA. The Supreme Court has “said time and again that ‘an unreasonable application of federal

12   law is different from an incorrect application of federal law.’” Cullen v. Pinholster, 563 U.S. 170, 203

13   (2011). Thus, a state prisoner seeking a writ of habeas corpus from a federal court “must show that

14   the state court’s ruling on the claim being presented in federal court was so lacking in justification that

15   there was an error well understood and comprehended in existing law beyond any possibility of

16   fairminded disagreement.” Harrington, 562 U.S. at 103.

17          The second prong pertains to state court decisions based on factual findings. Davis v.

18   Woodford, 384 F.3d 628, 637 (9th Cir. 2003) (citing Miller-El v. Cockrell, 537 U.S. 322 (2003)).

19   Under § 2254(d)(2), a federal court may grant habeas relief if a state court’s adjudication of the

20   petitioner’s claims “resulted in a decision that was based on an unreasonable determination of the facts

21   in light of the evidence presented in the State court proceeding.” Wiggins v. Smith, 539 U.S. 510, 520

22   (2003); Jeffries v. Wood, 114 F.3d 1484, 1500 (9th Cir. 1997). A state court’s factual finding is

23   unreasonable when it is “so clearly incorrect that it would not be debatable among reasonable jurists.”

24   Jeffries, 114 F.3d at 1500; see Taylor v. Maddox, 366 F.3d 992, 999-1001 (9th Cir. 2004), cert.denied,

25   Maddox v. Taylor, 543 U.S. 1038 (2004).

26          To determine whether habeas relief is available under § 2254(d), the federal court looks to the

27   last reasoned state court decision as the basis of the state court’s decision. See Ylst v. Nunnemaker,

28   501 U.S. 979, 803 (1991); Robinson v. Ignacio, 360 F.3d 1044, 1055 (9th Cir. 2004). “[A]lthough we

                                                          5
       Case 1:20-cv-00731-NONE-JLT Document 40 Filed 07/23/21 Page 6 of 9


1    independently review the record, we still defer to the state court’s ultimate decisions.” Pirtle v.

2    Morgan, 313 F.3d 1160, 1167 (9th Cir. 2002).

3           The prejudicial impact of any constitutional error is assessed by asking whether the error had

4    “a substantial and injurious effect or influence in determining the jury’s verdict.” Brecht v.

5    Abrahamson, 507 U.S. 619, 623 (1993); see also Fry v. Pliler, 551 U.S. 112, 119-120 (2007) (holding

6    that the Brecht standard applies whether or not the state court recognized the error and reviewed it for

7    harmlessness).

8           C.        Review of Petition

9           In his only claim that has been exhausted in state court, Petitioner alleges that his commitment

10   to the state hospital was unauthorized under state law. Petitioner raised this claim on direct review in

11   the state courts. In the last reasoned decision, the appellate court denied the claim as follows:

12          Howell's argument on appeal is that his commitment to the state hospital pursuant to
            section 1601(a) was unauthorized, as he was found NGI of carjacking on a factual basis
13          that did not establish that he used a weapon or injured the victim. Respondent contends
            Howell's argument is without merit as he has failed to establish he was committed under
14
            section 1601(a), but was instead properly committed under section 1026.
15
            In order to understand Howell's argument, we must first address various parts of sections
16          1026 and 1601.
17
            Section 1026 et seq. sets forth numerous procedural and substantive safeguards before
18          a criminal defendant may be committed to a state hospital or treatment facility pursuant
            to a plea of not guilty by reason of insanity. Section 1026, subdivision (b) provides, in
19          relevant part, that once a defendant is found not guilty by reason of insanity, unless it
            appears to the court that the sanity of the defendant has been recovered fully, the court
20          must "order the community program director or a designee to evaluate the defendant
21          and to submit to the court ... a written recommendation as to whether the defendant
            should be placed on outpatient status or committed to the State Department of State
22          Hospitals or other treatment facility." (§ 1026, subd. (b).) Taking into consideration that
            placement recommendation, the court "shall direct that the defendant be committed to
23          the State Department of State Hospitals for the care and treatment of persons with mental
            health disorders or any other appropriate public or private treatment facility approved
24
            by the community program director, or the court may order the defendant placed on
25          outpatient status pursuant to Title 15 (commencing with Section 1600) of Part 2." (§
            1026, subd. (a).)
26
            Thus, as noted above, section 1600 allows the trial court to place the defendant on
27
            outpatient status "subject to the procedures and provisions of this title." But section
28          1601(a), at issue here, provides, in relevant part, that outpatient status is not available to
            a person charged with and found NGI of carjacking with a deadly or dangerous weapon
                                                          6
     Case 1:20-cv-00731-NONE-JLT Document 40 Filed 07/23/21 Page 7 of 9


1       or in which the victim suffers great bodily injury "until that person has been actually
        confined in a state hospital or other treatment facility for 180 days or more after having
2       been committed under the provisions of law specified in Section 1600, unless the court
        finds a suitable placement, including, but not limited to, an outpatient placement
3
        program, that would provide the person with more appropriate mental health treatment
4       and the court finds that the placement would not pose a danger to the health or safety of
        others, including, but not limited to, the safety of the victim and the victim's family." In
5       addition to the presumptive 180-day minimum confinement period, when an insanity
        acquittee's placement is subject to 1601(a), he or she is specifically subject to additional
6
        requirements for conditional release enumerated in section 1603. (§ 1603.)
7
        Howell contends he should not have been committed under section 1601(a) because he
8       was found NGI on a factual basis that did not establish he used a deadly weapon or
        injured the victim. Respondent contends Howell has failed to establish the factual
9       premise that he was committed under section 1601(a), and contends instead that he was
10      committed under section 1026. We agree with respondent.

11      It is true that, at the time Howell changed his plea, Judge Whitehead advised him that
        he faced a minimum of 180 days in a state hospital (and more likely at least a year)
12      because he committed a strike. In response to a referral from the court, the CONREP
        submitted a report recommending Howell be committed to Atascadero State Hospital.
13
        And, in its referral, CONREP quoted a portion of section 1601(a), which said that, in
14      the case of a person found NGI of carjacking with a deadly or dangerous weapon, or an
        act which posed serious bodily harm to another, outpatient status was not available until
15      the person had been confined for 180 days or more.
16
        However, at the placement hearing, Judge Conklin presided in Judge Whitehead's stead,
17      as she was unavailable. Defense counsel asked that placement be done that day. Judge
        Conklin then made an oral placement order, committing Howell to Atascadero State
18      Hospital in accordance with policies established by the Department of Mental Health
        under section 1026, subdivision (g) . In doing so, Judge Conklin stated he had reviewed
19      the placement recommendation. No mention was made of section 1601(a), nor did the
20      order require a minimum confinement of 180 days. When asked by the trial court if there
        were any "requests for finding" beyond that order, Howell's counsel replied, "No, Your
21      Honor."

22      Likewise, the court's written order stated that Howell was to be committed to the
        Department of State Hospitals pursuant to section 1026. The order did not refer to
23
        section 1601(a) and did not require a minimum confinement of 180 days.
24
        We agree that Howell has not established the factual premise that he was committed to
25      the state hospital under section 1601(a). (People v. Nitschmann (1995) 35 Cal.App.4th
        677, 683-684, 41 Cal. Rptr. 2d 325 [defendant has the burden of showing error].) Section
26
        1026, subdivision (a) provides, in relevant part, that if the defendant is found NGI, the
27      court "shall direct that the defendant be committed to the State Department of State
        Hospitals ... or any other appropriate public or private treatment facility ... or the court
28      may order the defendant placed on outpatient status." This provision gave the court the

                                                     7
       Case 1:20-cv-00731-NONE-JLT Document 40 Filed 07/23/21 Page 8 of 9


1           authority to commit Howell to the state hospital and it is clear the court invoked this
            provision when it did so here.
2
            Because we conclude Howell was properly committed, we forego any discussion by the
3
            parties of forfeiture, whether the use of a deadly weapon or injury to a victim was
4           proven, whether Howell received ineffective assistance of counsel, or the need to further
            clarify the record.
5
6    People v. Howell, 2020 Cal. App. Unpub. LEXIS 159, at *6-10.
7           Respondent correctly asserts that Petitioner fails to present a federal claim because Petitioner is
8    challenging the application and interpretation of state law. It is well-settled that federal habeas relief is
9    not available to state prisoners challenging state law. Estelle v. McGuire, 502 U.S. 62, 67 (1991) (“We
10   have stated many times that federal habeas corpus relief does not lie for errors of state law”); Langford
11   v. Day, 110 F.3d 1380, 1389 (9th Cir. 1997) (“alleged errors in the application of state law are not
12   cognizable in federal habeas corpus” proceedings). The Fifth DCA determined that Petitioner had not
13   established that he was committed to the state hospital under section 1601(a) and concluded that
14   Petitioner was properly committed under section 1026. People v. Howell, 2020 Cal. App. Unpub.
15   LEXIS 159, at *10. Petitioner claims that his commitment to the state hospital was unauthorized under
16   state law. (Doc. 19 at 4.) Such challenge does not give rise to a federal question cognizable on federal
17   habeas review. Bradshaw v. Richey, 546 U.S. 74, 76 (2005) (“We have repeatedly held that a state
18   court’s interpretation of state law . . . binds a federal court sitting in habeas corpus”). Thus, the claim
19   is not cognizable on federal habeas and should be rejected.
20          Even if the Court found the claim cognizable, it would be without merit. As discussed by the
21   Fifth DCA, at the placement hearing, the court committed Petitioner to Atascadero State Hospital in
22   accordance with policies established by the Department of Mental Health under section 1026,
23   subdivision (g), and no mention was made of section 1601(a). People v. Howell, 2020 Cal. App.
24   Unpub. LEXIS 159, at *9. Additionally, the court’s written order stated that Petitioner was to be
25   committed to the Department of State Hospitals pursuant to section 1026, the order did not refer to
26   section 1601(a). Id. at *9-10. The Fifth DCA found that Petitioner had not established the factual
27   premise that he was committed to the state hospital under section 1601(a), and Section 1026,
28   subdivision (a) gave the court the authority to commit Petitioner to the state hospital. Id. at *10.

                                                           8
       Case 1:20-cv-00731-NONE-JLT Document 40 Filed 07/23/21 Page 9 of 9


1    Accordingly, the claim fails to present a cognizable federal claim. Moreover, Petitioner fails to

2    establish that the state court’s determination was contrary to or an unreasonable application of

3    Supreme Court authority. The claim should be denied.

4    IV.      RECOMMENDATION

5             Accordingly, the Court RECOMMENDS that the Petition for Writ of Habeas Corpus be

6    DENIED with prejudice on the merits.

7             This Findings and Recommendation is submitted to the United States District Court Judge

8    assigned to the case pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 72-304 of the

9    Local Rules of Practice for the United States District Court, Eastern District of California. Within

10   thirty days after being served with a copy of this Findings and Recommendation, Petitioner may file

11   written objections with the Court. Such a document should be captioned “Objections to Magistrate

12   Judge’s Findings and Recommendation.” The Court will then review the Magistrate Judge’s ruling

13   pursuant to 28 U.S.C. § 636 (b)(1)(C). Petitioner is advised that failure to file objections within the

14   specified time may waive the right to appeal the Order of the District Court. Martinez v. Ylst, 951

15   F.2d 1153 (9th Cir. 1991).

16
17   IT IS SO ORDERED.

18         Dated:   July 23, 2021                            _ /s/ Jennifer L. Thurston
19                                                 CHIEF UNITED STATES MAGISTRATE JUDGE

20
21
22
23
24
25
26
27
28

                                                         9
